Title: To John Adams from William Goforth, 30 December 1797
From: Goforth, William
To: Adams, John


May it please the President
Hamilton county Decm. 30th. 1797.


Altho I am far from haveing the honor of your personal acquaintance, and am perhaps but scarcely within the circle of your knowledge; yet being a citizen, I presume to address you.
I was early and decidedly in the interest of my beloved country, and being involed, with a band of patriots in the New york company of granediers, I had the pleasure to escort you into that city when on your way, in company with Mr. Hancock, to an early Congress, and as the friends of liberty were suspicious, that the British maneuver, which then lay in the road, might make a landing and carry you off, I had the honour to be one of your faithful centinels dureing the dark watches. I was then happy in beleiveing you were of great vallue and precious to your country, and I flatter myself the President will not suspect me guilty of adulation, when I assure him, that I am additionally so in beleiveing the same now. your personal safety is now secured in the best constituded government in the world, and in the affections of a brave people; but as I beleive my country has received a great injury and is likely to receive a much greater, unless something is done to heal the growing malady, I shall therefore resume my ancient post, and as a faithful centinal give the alarm.
so far as my reading has carried me, I have been made to beleive, the wisest governors, and governments have always deemd their industrious citizens, their surest and greatest riches, if this be admitted, then it will evidently follow, that the government of the United states has sustaind a material loss, by the great number of its citizens migrateing to the Spanish dominions. on the 20th. of August last I was informd by a gentleman in the publick imploy at fort Massac, that upwards of five thousand souls had past that post, going down the Ohio to the Spanish colonies, in one year, the same gentleman in speaking on the same subject, to an acquaintance of mine in Cincinati, said many of them seemd to be much hurt at the thought of leaveing their native country, and that when speaking of it, the manly and affectionate tear was seen to role down their cheek. it is not impossible but some of our fellow citizens who are basking themselves in the sunshine of national favour, may be disposed to speak unkindly of these people, as a set of lawless unprincipeld vagabonds, who are disaffected to the government of the United States, for my part I think differently of them, I beleive them, generally speaking, to be as well affected to the government of the Union, as are our fellow citizens in the heart of the Empire who are roleing in national favours, not excepting the members of Congress themselves, strip those gentlemen, of all the honors, emoluments and previleges of the Federal government, as the citizens of this territory are stript, and reduce them to a state of penury as many of us have been reduced, by the late fortunate unfortunate war, and then see if they would have any objection to except of a good form from his Catholick Majesty, in as high and healthy a latitude as we now live in, for I am informd, the Spanish commandant has no other objections to their taking lands high up the river, than what arises from his great care of the subjects, on account of the Indians. as I am clearly of opinion, their departure is a real loss. I shall beg the presidents patience, while I shew in what respects I beleive their departure to be a loss, secondly to shew what has occasioned that loss, and then mention the remidies which I beleive, if applied, will in future, in a considerable degree, put a stop to the growing misfortune. First had they tarried among us they would have added to the national revenue on the principle of the impost, they would have increased the objects of taxation, they would have greatly assisted in improveing the country, and thereby have increased the demand for the publick lands which must eventually have raised the price of them, and should we have a rupture with any of our neighbours, they would have assisted in forming such a barrier as would have contributed to the safety of the citizens of the more interior parts of the Empire. whereas all these advantages are now turnd into another channel.
The first cause of the loss to the United states by the departure of their citizens, that I shall mention, is the great uncertainty of the surveys and titles to the lands in the state of Kentucky, by means of which, industrious citizens have been forced to pay for their lands more than once, and afterwards turnd of with the loss of their improvements, I do not mention this as a fault to be charged to the administration of the general government; or as a greivance that they can remidy; but as one of the causes in point, for could the citizens have got on the public lands they would not have been lost to their country. Secondly, the principles adopted by Congress, for extinguishing the claims for military lands given for services dureing the late war, the most prudent among us, who had preserved their rights, finding they could not locate less than a quarter of a township, that forty of them must collect together in order to effect their location, haveing lost all confidence in government, have sold their rights for a trifle, and determined for the spanish dominions, where they can get as good land in as high and healthy a climate, with less trouble and at as low a rate. Thirdly the manner in which the United States have disposed of the publick lands, the most of those choice lands, belonging to the publick, laying on the Ohio, stretching through the finest tract of country in the world, from the line of the state of Pennsylvania, to the mouth of the Great Miami, have been Issued to a few men, perhaps not more than eight or ten. these lands were originally granted at a reasonable price, to the first holder and the publick have waited several years for a considerable part of the money, giveing them time not only to gather the first cost from the common people, but to amass enormous fortunes to themselves, whose selling price has generally been, at least in my neighbourhood, at the advance of several hundred pr. cent, or such price as these and the neighbouring lands may be worth, when they, by their labour and improvements, have raised the vallue of them. the lands being thus circumstanced the citizens finding they have been neglected by the government, that they have no inheritance in Israel, that they cant possess themselves of a garden spot without becomeing a tenant, a vassal, or a tributary to these monopolizers, have turned their attention to the spanish dominions, where they are paid great attention by government, and these ungodly gripers are not let lose upon them. I do not remember to have heard a single objection to a revenue being raised from the publick lands, but it seems to be the general opinion that be the price of the publick lands what they may, they ought to pass from the publick to the citizens, without throwing extravagant fortunes into the hands of middle persons, they think these fortunes made out of the publick lands, should either have gone into the treasury, or have been left with the poor industrious adventurers. Fourthly, the nonelective, Antirevolutional and oppressive government under which the citizens of this territory are held, I beleive to have had a considerable share in passing our citizens to the spanish dominions, and indeed the similarity between the two governments is so great, that the trasition from one to the other is the less perceiveable. They are governd by placemen sent among them by the original government, who are renderd independent of the people both with respect to their appointment to office, and the amount of their saleries, so are we. they are subjected to laws furnisht by these independent placemen, on whom they have no elective influence, So are we, their laws are executed by magistrates and officers who hold their commissions dureing the will and pleasure of those independent placemen, this is precisely the predicament we are in with respect to the court of general Quarter sessions of the peace and county court of Common pleas, the spanish Colonists pay an enormous tax by reason of the Spanish court farming out their trade, altho they have no representation in the Legislature that passes these farming laws. we have a revenue as rested from us altho we have no representation in the Legislature that passes the revenue laws, this is placeing us in the predicament the american Colonists were in previous to the late revolution, it is needless for me to observe to the president, that the dispute between the Colonist and Great Britain did not originate from an un willingness in the americans to bear their proper proportion of the burden or expences of the nation, but from a declaration on the part of Great Britain that the King and parliament had a right to tax or bind us in all cases whatever, altho we were not represented in the Legislature that, might pass those revenue laws, and an avowal of the americans that the King and parliament of Great Britain or any power on earth had not that right, this was the basis on which both parties founded their appeal to heaven and the sword, the excise law and the justly detested stamp act are now upon us, and they strikes us precisely as the revenue laws effected the colonies previous to the revolution, the president knows it, would be trifleing to say we are a part of the empire of the United States, the Colonies were then a part of the Empire of Great Britain, or to say that we are bound by the fourth article of the unalterable compact between the Congress of the United States and the adventurers to the territory, to pay a proportionable part of the expences of government; because we do not wish to evade the paying our proportion of the expences of government when agreeable to the Idea of the said fourth article of the compact we are formd into a State and that proportion is levied on us by our representatives.
Again the spainards are intire strangers to the benifits ariseing from the habeus corpus act.
This benifit is guaranteed to the citizens of the territory by the second article of the aforesaid compact; but this benifit is locked up in the hands of one, two or three placemen, according as they are, or are not in the territory, they say these writs shall not Issue, from the court of Common pleas, (which is a privilege injoyed by the people of Great Britain), and that it shall only Issue from the supreme or general court, which is as much as to say, it shall only Issue from themselves, the habeus corpus being thus circumstanced, citizens needing the benifit of it, may frequently have to send three or four hundred miles to obtain it, and through an intire wilderness, which in time of an Indian war would be impractable, and therefore they must be deprived of the benifit of the act, altho intitled to it by the fundamental principles of the government, and if I am not mistaken there was a space previous to the honourable Judge Gillman being sworn into office when not one of these Judges were to be found in the territory, and before the writ could be obtaind from Philadelphia, a distance not less than a thousand miles from some of our most Western fellow citizens, a person imprisoned might sicken and die in Jael; or if under martial law, might be tried, sentenced and executed, before he could obtain that releif, to which by the compact, he is at all times intitled, in both cases if he is not able to sustain the expence his fate is fixed. and in this point of view we are but little better of than the spainards. again, the spainards are always liable to the grievious oppression of martial law, A part of the citizens of the territory have been subjected to martial law in the time of profound peace now if the commander of the Federal army has a right to subject one part of the territory, to martial law in the time of profound peace, then on the same principle he has a right to subject every part, and we may bid a due to the boasted privileges of the habeus corpus and the trial by Jury.
The Spainards have no houses of representatives before whom they can spread their grievances The citizens of the territory have no houses of representatives before whom they can spread their grievances either among themselves or in Congress. The foregoing I beleive to be the leading and principle causes that has occasioned the loss of so many valuable citizens to the government of the United States. If government have a wish to make the citizens happy and free, the means is clearly in their power, the application of them must afford pleaseing sensations to every philanthropist who may be intrusted with the administration of the government, and will be received with gratitude by the citizens, and will tend to bind up the skirts of the empire with the center, and to perpetuate a lasting union, which must be the wish of every good man.
It is the duty of every citizen to contribute his part to the support of the government of which he is a member, it is the duty of government to provide for all its citizens, either by opening some branch of manufacture, or trade, whereby they can procure an independent liveing; or to place them comfortably on lands. there never was a nation since the land of Canaan was divided among the tribes of Jacob that had a fairer opportunity, than the government of the United states have had to promote the well being of its citizens but whether they have, or have not improved it, must be left to the candid observer, I cant beleive the administrators of the American government to have had a wish to make the people poor and wretched, but I beleive they have been influenced by a prevailing wish to gratify their present friends (who in some instances may properly be considered, as imprudent applicants) which has led them from their grand object, to wit, the good of the many.
Were the national Legislature to take up the land bill Denova, and ordain that the publick lands which were orderd to be sold at vendue in Sections of 640 acre lots, should not be sold at vendue; but be sold in sections or quarter Sections, at any price government, or the Legislature may please to put upon them, by an agent to be by them appointed, and give four, five, or six years, for the payment of the money, which payments should be made annually, the purchaser giveing bonds, founded on the lands, that he by himself or his son or sons, (not by tennants) would occupy and improve the lands in a given time, if the purchaser faild either to make payment, or improve the land at the fixd periods, let them be sold under the direction of the public agent and the surplus after pay in charges, to the  there can be no danger of prover the publick being losers, if this plan is adopted and perseverd in, it will place such a number of valuable industrious men on the lands that the price will raise amazeingly. this plan will help this industrious poor, it will give them in measure, a choice and preference, to which they will be richly intitled, for their industrious improvements will soon raise the worst of the land with respect to the price, equal to what the best will be worth at the time they begin their improvements, they will advance the price of the lands retaind by the publick, and also of those sold in large lots, for cash, at publick vendue, this being done, let them receive the Eastern state of the territory into the union with the Federal government, and I am of opinion you will hear of but few going to the Spanis dominions. In the fifth article of the compact, the territory is divided into states and their boundaries unalterably fixd, and by the said article when any of the aforesaid states have sixty thousand Souls thereing, such State has a right on the principles of the compact, to form a permanent constitution, and send forward their delagates to the Congress of the United States. The citizens of the Eastern states beleiveing themselves now ripe for such an event, are useing means to take the census of the people, in the best manner they can, which they hope will meet the acceptance of the other party in the compact, to wit, Congress. if we should not have the full number of sixty thousand Souls, the same article of the compact says, so far as it can be consistent with the general intrest of the confederacy, such admission shall be at an earlier period and when there may be a less number than sixty thousand. snd as the Federal constitution was made since the ordinance, at a time when we were citizens of the States, and assisted in makeing of it. and it guarantees to us one representative to every thirty thousand souls and we have not forfieted that right by removeing to the territory, and it is not repugnant to the aforesaid compact we flatter ourselves we shall not be rejected if we have a less number than six thousand free inhabitants. I hope the president will not be offended at my haveing been so tedious, I am an old man, I love my country, I have spoke freely, I think I have done my duty, and shall only add, that I wish the President to beleive that I have the highest possible Esteem for his person.

William Goforth